Citation Nr: 0317748	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arthralgia, claimed as 
arthritis, of multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to April 
1972, from February 1977 to February 1980, and again from 
April 1981 to April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.


REMAND

The evidence of record shows that the veteran had his first 
period of service from May 1970 to April 1972, and that 
during that period he was treated for complaints of multiple 
joint pain.  He was diagnosed with functional arthralgia.  In 
the veteran's subsequent periods of service, however, there 
is no evidence of treatment for similar complaints.  

A VA medical record dated in May 1980, a time between the 
veteran's second and third periods of active service, shows 
treatment for bilateral knee arthralgia.  Current treatment 
records show complaints of arthritic pain in multiple joints.

The veteran underwent VA examination in April 1998.  The 
examiner stated that a file review confirmed complaints of 
non-specific arthralgia since the 1970 to 1972 period of 
active service.  Osteoarthritis of both hands and left 
shoulder rotator cuff tendonitis were diagnosed and the 
examiner found the right hip and knees to be within normal 
limits.  The examiner commented that the diagnosed conditions 
could also be described as arthralgia.  Unfortunately, the 
remainder of the examiner's comments is incomplete.  
Specifically, the end of the sentence describing any 
relationship the current diagnoses may have to the veteran's 
service is missing.

Based on the medical evidence obtained, the RO denied service 
connection for arthralgia of multiple joints as not well-
grounded, finding that there was no evidence of a chronic 
condition of the joints in service.  The veteran appealed the 
May 1998 rating decision and the RO issued a statement of the 
case in October 1998, explaining the principles of well-
groundedness.  The veteran submitted his VA Form 9, Appeal to 
Board of Veterans' Appeals, in December 1998.  A personal 
hearing was held on the appealed issue in April 1999.

In May 2000, the RO sent a letter to the veteran advising him 
of the evidence needed to well-ground a claim for entitlement 
to service connection.  In June 2000, the veteran underwent 
VA examination, but the examiner did not render an opinion as 
to whether the diagnosed degenerative joint disease of 
multiple joints was related to inservice complaints of joint 
pain.  In May 2002, the RO denied the claim of entitlement to 
service connection for arthralgia on the merits and a 
supplemental statement of the case was issued to the veteran 
advising him of the evidence needed to substantiate his 
claim.

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] into legislation.  The VCAA alleviates 
the need to file a well-grounded claim in order to have VA 
assist in developing the claim and includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his/her 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

The Board additionally finds, after a complete review of the 
record, that the medical record is insufficient upon which to 
render a decision.  Specifically, the VA examiner pointed out 
in April 1998 that the veteran had a confirmed history of 
non-specific arthralgia since his 1970 to 1972 period of 
service, but the opinion regarding a possible link between 
that history and current diagnoses is incomplete and there is 
no medical opinion of record regarding such a link.  
Accordingly, the RO should either schedule the veteran for 
another examination and/or have the veteran's medical records 
reviewed by an appropriate specialist to determine the 
causation of his currently diagnosed arthralgia.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The veteran should either be scheduled 
for an examination with the 
appropriate medical specialist or his 
claims folder should be reviewed by 
the appropriate medical specialist to 
determine whether it is at least as 
likely as not that the currently 
diagnosed arthralgia/degenerative 
joint disease is a continuation of 
complaints made during service and/or 
a result of his active service.  The 
examiner(s) should be requested to 
review the veteran's entire claims 
folder and to support each opinion 
rendered with appropriate rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.



The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

